Citation Nr: 9908068	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  94-20 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia, organic brain damage 
claimed as due to in-service methylethylketone (MEK) 
exposure, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for thyroid toxicosis 
factia with marked tachycardia claimed as due to Agent Orange 
exposure and inservice MEK exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's mother



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 1988 rating decision by the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board notes that referral of the 
case to the Board was deferred pending the promulgation of 
regulations regarding Agent Orange claims.  The veteran, his 
mother, and his representative appeared before a hearing 
office at a hearing at the RO in August 1997.

At his August 1997 hearing before a hearing officer at the 
RO, the veteran raised the issue of entitlement to service 
connection for impotence as a residual of Agent Orange 
exposure.  It does not appear that the RO has had an 
opportunity to act upon this issue.  All steps required for 
jurisdiction have not been satisfied.  Therefore, this issue 
is referred to the RO for the appropriate action.  


REMAND

The Board notes that in July 1998, the veteran submitted 
copies of VA treatment records showing treatment from 1996 to 
1998, which include a diagnosis of post-traumatic stress 
disorder, in support of his claims.  These records were not 
considered by the RO in adjudicating his claims.  
Additionally, the veteran on an August 1976 South Florida 
State Hospital admission report indicated that he had been 
hospitalized at the Miami, Florida VA Hospital from January 
1976 to March 1976.  Records of such a hospitalization are 
not present in the claims folder.  The VA's statutory duty to 
assist includes obtaining all relevant treatment records, 
which could potentially be helpful in resolving the veteran's 
claim. 
 
The Board observes that in the January 1998 rating decision, 
the RO denied the veteran's claim for service connection for 
PTSD on the basis that there was no diagnosis of PTSD of 
record.  There is a notation in an August 1982 psychological 
evaluation for Dade Correctional Institution that PTSD was a 
possibility.  Moreover, the 1998 VA medical records contain a 
diagnosis of PTSD.  Service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence of an in-service 
stressor(s), and a link established by medical evidence 
between the in-service stressor(s) and the current PTSD. 38 
C.F.R. § 3.304(f) (1998).  The VA has a duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. § 
5107(a) (West 1991).

Therefore, the case is REMANDED to the RO for the following 
development:


1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim and that 
he should submit competent evidence 
tending to link any current disability to 
service.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

2.  The RO should request that relevant 
copies of VA clinical documentation 
pertaining to treatment of the veteran 
at the Miami, Florida VA facility, 
including a hospitalization from January 
to March 1976, be forwarded for 
incorporation in the record. 

3.  The RO should contact the veteran 
and request that he provide details 
about the events he claimed as stressors 
such as the units he was assigned, the 
dates of the occurrences of such events, 
and specific places. 

4.  The RO should then review the file 
and prepare a summary of all of the 
claimed stressors.  This summary and all 
associated documents should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, VA 22150.  
See VA MANUAL M21-1, Part VI, Paragraph 
7.46 (1992).  The USASCRUR should be 
requested to provide any information 
available which might corroborate the 
veteran's alleged stressors.  If the 
USASCRUR requires more specific 
information to verify any of the 
veteran's claimed stressors, the veteran 
should be afforded another opportunity 
to provide the required information.  If 
the veteran responds to the request for 
additional information, the RO should 
again request verification of the 
claimed stressors from the USASCRUR or 
other sources of information.  The RO 
should provide the USASCRUR or other 
source of information with copies of the 
veteran's service personnel records, the 
DD Form 214, a copy of this remand, and 
any additional information provided by 
the veteran regarding his claimed 
stressors.

5.  If the USASCRUR is not able to 
verify the veteran's claimed stressors, 
the RO should contact the veteran and 
request that he provide corroborating 
evidence of his asserted in service 
stressors.  He should be advised that 
this corroboration, if in the form of 
lay statements, must be from person(s) 
who witnessed the event or to whom he 
related the event at the time it 
occurred and not years later.  To the 
extent that he needs assistance in 
locating these individuals, the RO 
should provide what assistance is 
possible.

6.  If, and only if, the RO determines 
that the record establishes the 
existence of an in-service stressor or 
stressors, then the RO should schedule a 
special VA psychiatric examination to 
determine the nature of any existing 
psychiatric disorders.  The entire 
claims folder and a separate copy of 
this remand must be reviewed by the 
examiner prior to the examination.  The 
RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those event(s) may be considered 
for the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  The examination report 
should reflect review of pertinent 
material in the claims folder.  All 
necessary studies or tests, to include 
psychological testing and evaluation 
such as the Mississippi Scale for 
Combat-Related PTSD, should be 
accomplished.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify the credible "stressors" that 
caused the disorder and the evidence 
relied upon to establish the existence 
of the stressor(s).  If additional 
psychiatric disorders are identified, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one 
disorder or another, it should be 
specified.  The report of the 
examination should include a complete 
rationale for all opinions expressed.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 6 -


